Third District Court of Appeal
                               State of Florida

                           Opinion filed April 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-597
                          Lower Tribunal No. 15-4946
                             ________________


                    Marko & Magolnick, P.A., et al.,
                                   Petitioners,

                                        vs.

                         Jacqueline Berens, et al.,
                                  Respondents.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Judge.

     Stack, Fernandez, Anderson & Harris and Robert Harris; Baron, Breslin &
Sarmiento and Jerrell A. Breslin and Richard Baron for petitioners.

      Hall, Lamb and Hall and Andrew C. Hall and Adam J. Lamb, for
respondents.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

     PER CURIAM.

     Marko & Magolnick, P.A. and the other Petitioners seek review of the trial

court’s Amended Order Vacating Order Sealing Court File dated March 12, 2015.
Following a thorough review of the petition, the response and reply as well as the

statutes and case law in question, we conclude that the trial court did not err in

entering the Order. Likewise, the trial court did not depart from the essential

requirements of the law and there is no showing of irreparable harm. Bentrust Fin.,

Inc. v. Ocean Auto Ctr., Inc., 116 So. 3d 568 (Fla. 3d DCA 2013). As a result,

Petitioners’ Emergency Petition for Review of Trial Court Order and Alternative

Petition for Writ of Certiorari is hereby denied.




                                          2